      Case 2:19-cr-00454-DLR Document 118 Filed 07/31/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-00454-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Anthony J. Pavone, et. al.,
13                  Defendants.
14
15
16          Before the Court is Defendant Joseph DiPrima’s motion to dismiss counts 3 through
17   17, joined by Defendant Anthony Pavone, which is fully briefed. (Docs. 111-113, 115.)
18   For the following reasons, the Court will deny the motion.
19          Defendants operated Hybar Media in Phoenix, Arizona as lead brokers, purchasing
20   leads1 from a lead generator and subsequently selling leads to end-service providers. (Doc.
21   3 at 2.) From July 2013 through April 2016, Defendants purchased databases of personal
22   identifying information from Supplier-1, which obtained its information from people
23   voluntarily responding to direct mail campaigns. (Id. at 3.) Defendants allegedly used this
24   information to create counterfeit hard copy sweepstakes leads,2 which they then sold for a
25          1
              A “lead” usually consists of the contact information or demographic information
     of a customer who is interested in a specific product or service.
26          2
              The indictment explains,
27                 These counterfeit hard copy leads contained spaces into which
                   the personal identifying information of the putative
28                 respondent—like name and address—was printed. The slips
                   also included blanks onto which the respondent was to
      Case 2:19-cr-00454-DLR Document 118 Filed 07/31/20 Page 2 of 5



 1   higher value as authentic hard copy sweepstakes leads3 to their clients. On April 23, 2019,
 2   the grand jury issued an indictment, which brings seventeen counts—one count of wire
 3   fraud conspiracy, one count of wire fraud, one count of identity theft conspiracy, seven
 4   counts of misuse of personal information with a telemarketing sentencing enhancement,
 5   seven counts of aggravating identity theft with a telemarketing sentencing enhancement,
 6   and two counts of forfeiture. (Id.) On November 4, 2019, Defendants brought motions to
 7   dismiss counts 3-17 of the indictment for failure to state an offense, (Docs. 55, 57), which
 8   the Court denied. (Doc. 76.) On June 24, 2020, Mr. DiPrima filed a new motion to dismiss
 9   counts 3-17, asserting that dismissal is appropriate because 18 U.S.C. §§ 1028(a)(7) and
10   1028A(a)(1) are unconstitutionally vague and overbroad. The Court held oral argument
11   on the motion on July 29, 2020 (Doc. 117) and took the matter under advisement.
12          A conviction under “a criminal law so vague that it fails to give ordinary people fair
13   notice of the conduct it punishes, or so standardless that it invites arbitrary enforcement”
14   violates a defendant’s Fifth Amendment rights. Johnson v. United States, 135 S. Ct. 2551,
15   2557 (2015) (citation omitted); Kasheem v. Barr, 941 F.3d 358, 364 (9th Cir. 2019).
16   However, the “difficulty in determining whether certain . . . offenses are within the
17   meaning of the language [of the statute] under attack as vague does not automatically
18   render a statute unconstitutional for indefiniteness.” Jordan v. De George, 341 U.S. 223,
19   231 (1951). Rather, the language of a statute must convey “sufficiently definite warning
20   as to the proscribed conduct when measured by common understanding and practices” and
21
                   handwrite certain additional personal identifying information,
22                 such as a phone number, a signature, and/or a notation about
                   whether the respondent had a credit card . . . Depending on the
23                 exact template used [Defendants’] employees and associates
                   would add, for example, a phone number, a forged signature,
24                 or the initials of the putative respondent.
25   (Doc. 3 at 4-5.)
26          3
               Sweepstake leads are generated from mass mailing that advertise potential
     winnings in lotteries or drawings and notify the recipients that they may have won, or are
27   likely to win, prizes and cash payouts. In order to claim their putative prizes, the recipients
     are asked to mail in an attached slip of paper, on which the recipients are required to list
28   personal information, such as a name, phone number, and address. These slips of paper
     are known as “hard copy leads” or “hand write leads.”

                                                  -2-
      Case 2:19-cr-00454-DLR Document 118 Filed 07/31/20 Page 3 of 5



 1   must “provide law enforcement with adequate guidelines.” Panther v. Hames, 991 F.2d
 2   576, 578 (9th Cir. 1993) (citation omitted).
 3          18 U.S.C. § 1028(a)(7), provides,
 4                 Whoever, in a circumstance described in subsection (c) of this
                   section… knowingly transfers, possesses, or uses, without
 5                 lawful authority, a means of identification of another person
                   with the intent to commit, or to aid or abet, or in connection
 6                 with, any unlawful activity that constitutes a violation of
                   Federal law, or that constitutes a felony under any applicable
 7                 State or local law.
 8
     18 U.S.C. § 1028A(a)(1) has nearly identical language but applies to those who commit
 9
     the offense in relation to specifically enumerated felonies.
10
            Mr. DiPrima first argues the statutes’ “without lawful authority” language renders
11
     them unconstitutionally vague by thwarting a person of ordinary intelligence’s ability to
12
     determine whether his conduct is criminalized under the statute.4 A statute fails to give
13
     fair notice of the criminalized conduct only if it is “so vague that men of common
14
     intelligence must necessarily guess at its meaning and differ as to its application.” United
15
     States v. Evans, 883 F.3d 1154, 1160 (9th Cir. 2018) (citation omitted). The Ninth Circuit
16
     has held that the text of these statutes, including the “without lawful authority” language,
17
     is unambiguous.     Osuna-Alvarez, 788 F.3d at 1185-86 (“This language clearly and
18
     unambiguously encompasses situations like the present, where an individual grants the
19
     defendant permission to possess his or her means of identification, but the defendant then
20
     proceeds to use the identification unlawfully. [W]e conclude that the statutory text is
21
     unambiguous.”). A statute cannot be simultaneously unambiguous and so vague as to fail
22
     to provide fair notice of the criminalized conduct.
23
            Even if the Court were not to rely on the Ninth Circuit’s pronouncement of the
24
            4
              DiPrima argues for the second time that, because the individuals whose personal
25   identifying information (“PII”) was contained in the leads gave their PII voluntarily, he
     had the lawful authority under those statutes to possess and transfer the PII in the manner
26   he did. The Court rejected this contention in its prior order, United States v. Pavone, No.
     CR-19-00454-PHX-DLR, 2019 WL 7293406, at *2–3 (D. Ariz. Dec. 30, 2019), and here
27   underscores that these two statutes do not require “actual theft or misappropriation of the
     means of identification” as an element of the offense. See United States v. Osuna-Alvarez,
28   788 F.3d 1183, 1185 (9th Cir. 2015) (“[D]espite its title, § 1028A does not require theft as
     an element of the offense.”).

                                                 -3-
      Case 2:19-cr-00454-DLR Document 118 Filed 07/31/20 Page 4 of 5



 1   statutes’ unambiguity, the Court agrees that it “strains credulity to suggest that Defendant
 2   could not discern that using someone else’s personal information to create forged
 3   documents and then selling those forgeries as authentic would be prohibited” under the
 4   statutes. (Doc. 112 at 8-9.) Despite Defendant’s reminders that individuals volunteered
 5   their PII, the Ninth Circuit, time and time again, has made clear that an individual’s
 6   permission to another to do what they wish with their PII does not constitute “lawful
 7   authority” to possess, transfer, or use that PII in connection with unlawful activity.5 See,
 8   e.g., United States v. Gagarin, 950 F.3d 596, 604 (9th Cir. 2020); United States v. Hong,
 9   938 F.3d 1040, 1050 (9th Cir. 2019); United States v. Morehead, 676 F. App’x 695, 697
10   (9th Cir. 2017).
11          Next, Mr. DiPrima argues that dismissal of counts 3 through 17 is appropriate
12   because criminalizing the transfer, possession, or use of a person’s PII where that person
13   volunteered it, but did not authorize the particular form in which it was possessed or
14   transferred, is so standardless that it could give rise to discriminatory enforcement. Mr.
15   DiPrima explains, “[c]ommon sense dictates that the Identity Theft statute is not intended
16   to criminalize behavior where Person B had lawful authority to transfer, possess, and use
17   Person A’s name and information, but had no notice that Person A did not intend his or
18   her name and information to be transferred, possessed, or used in a particular form.”6
19   (Doc. 111 at 9 (emphasis in original).) In so doing, Mr. DiPrima coaxes form into the
20   limelight and shoves the unlawful activity backstage, even postulating that it is irrelevant
21
            5
               Defendant in his reply asserts that this principle is limited to the “use” of PII as
22   opposed to its possession and transfer. No such distinction exists. United States v. Musa,
     742 F. App’x 265, 267 (9th Cir. 2018).
23           6
               Defendant relies on Sheehan to support his assertion that the statutes might lead to
     subjective and arbitrary enforcement. Sheehan v. Gregoire, 272 F. Supp. 2d 1135, 1148
24   (W.D. Wash. 2003). In Sheehan, the Western District of Washington struck down as
     unconstitutionally vague a state law criminalizing the publication of law enforcement
25   officials’ personal information when the publication was intended to harm or intimidate.
     The court found the statute could lead to arbitrary enforcement because the “with [] intent
26   to harm or intimidate” language required discerning the subjective intent of the speaker
     and lacks objective standards. Id. at 1149. Unlike in Sheehan, Defendant does not allege
27   that law enforcement must look to subjective standards to determine whether a crime might
     have been committed under the statutes.
28


                                                 -4-
      Case 2:19-cr-00454-DLR Document 118 Filed 07/31/20 Page 5 of 5



 1   that Defendants possessed and transferred the PII in connection with criminal activity. His
 2   theories are not founded in law and Mr. DiPrima may not divorce himself from the facts
 3   by suggesting that the statute, as applied to him, criminalizes the mere reformatting of
 4   information in the absence of fraud or other unlawful activity. The Court therefore finds
 5   that dismissal of counts 3 through 17 is inappropriate.
 6          IT IS ORDERED that Defendant Joseph DiPrima’s motion to dismiss counts 3
 7   through 17, joined by Defendant Anthony Pavone, (Doc. 111) is DENIED.
 8          Dated this 31st day of July, 2020.
 9
10
11
12
                                                   Douglas L. Rayes
13                                                 United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
